Citation Nr: 0935998	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-36 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss (hearing disability).


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for a 
hearing disability at a noncompensable level.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

This matter was previously before the Board in September 
2007, at which time the case was remanded for the issuance of 
a statement of the case pursuant to Manlincon v. West, 12 
Vet. App. 238, 240 (1999).  A statement of the case, as well 
as a supplemental statement of the case, were duly issued, 
and the matter was certified for appeal in January 2009.  In 
August 2009, the Board received additional evidence 
consisting of a private audiological examination report dated 
June 2009.  Such evidence is pertinent to the Veteran's claim 
for an increased rating for his hearing disability.  

When the Board receives pertinent evidence that was not 
considered by the agency of original jurisdiction (AOJ), the 
evidence must be referred to the AOJ for review and 
adjudication unless this procedural right is waived by the 
claimant.  38 C.F.R. §§ 20.800, 20.1304(c) (2008).  Here, the 
Veteran's representative submitted a limited waiver, 
indicating that the newly received evidence should be 
referred to the AOJ for review unless the Board decides to 
grant the benefit sought on appeal.  The Board notes that the 
Veteran has not expressly limited his claim, and it is 
apparent that the evidence of record does not warrant a total 
disability rating.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a veteran is presumed to be seeking the highest 
possible rating unless he or she expressly indicates 
otherwise).  As such, the claim must be referred to the AOJ 
for initial consideration of the newly received evidence. 
Accordingly, the case is remanded for the 
following action:
 
1.  Determine whether further 
development is necessary based upon the 
evidence dated June 2009 and submitted 
to the Board in August 2009, or any 
other evidence that may be received 
upon remand, and undertake any such 
additional development. 
 
2.  After completing all appropriate 
development, readjudicate the Veteran's 
claim based on the entirety of the 
evidence.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case, 
which addresses all evidence associated 
with the claims file since the last 
rating action.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran need take no action until so informed, although 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




